Citation Nr: 0611177	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

REMAND 

The veteran had verified active service from December 1970 to 
December 1976, and two years and five months of unverified 
prior active service prior to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The veteran was scheduled for a hearing before a Member of 
the Board on October 21, 2005, but he cancelled the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

The veteran's DD-214 shows active duty from December 1970 to 
December 1976 and active duty for a period of two years and 
five months prior to December 1970. The earlier period of 
service has not been verified and service medical records for 
the earlier period of service have not been requested.  

Also the veteran has reported service in the Iowa National 
Guard from 1983 to 1985. 

On the claim of service connection for hearing loss and 
tinnitus, during service the veteran was power generator 
equipment repairman.  On VA audiological examination in 
October 2001, hearing loss and tinnitus were diagnosed, but 
the examiner did not offer an opinion as to whether the 
current hearing loss and tinnitus was related to service.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims the case is 
REMANDED for the following action:

1. At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of 
the ratings for the claimed disabilities 
and the effective date provisions for a 
claim of service connection.  
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 
2006).

2. Verify the period of service from July 
1968 to December 1970. 

3. Request service medical records for 
the period of service from July 1968 to 
December 1970.  Since the veteran served 
in the Iowa National Guard from 1983 to 
1985, request records from the Federal 
custodian of National Guard records. 

4. Schedule the veteran for a VA 
audiological evaluation to determine 
whether the veteran's current hearing 
loss and tinnitus are related to service.  
The claims folder should be made 
available to the examiner for review. The 
examiner is asked to express an opinion 
as to whether it is at least as likely as 
not that the current hearing loss and 
tinnitus are etiologically related to the 
noise exposure during service. 

The examiner is asked to comment on 
the clinical significance of the 
following history: During service 
the veteran did not wear hearing 
protection as a heavy equipment 
mechanic or when he worked on or 
flew in helicopters; and, after 
service, he worked as a mechanic for 
twenty years, which subjected him to 
loud noises, but he wore hearing 
protection. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

5. If after the additional development, 
there is evidence of a complaint, 
finding, or history of a right shoulder 
abnormality during service, determine 
whether the medical evidence is 
sufficient to decide the claim, if 
necessary, obtain a VA medical opinion. 

6. After the requested development has 
been completed, adjudicate the claims. If 
any benefit sought on appeal is denied, 
furnish a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





